 In the Matter of LAS VEGAS LUMBER COMPANY, EMPLOYERandLOCALUNIONNo.492, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL; AND NEWMEXICO STATECOUNCIL OF LUMBER AND SAWMILL WORKERS, LOCALUNIONNo. 2867,UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,AF L,PETITIONERICase No. 83-RC-115.-Decided January 6, 1950DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held beforeCharles Y. Latimer, hearing officer.The hearing officer's rulingsmade at the hearing are free .from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer, incorporated under the laws of the State of NewMexico, is engaged in the retailing of lumber and building suppliesin Las Vegas, New Mexico. It operates a retail lumber yard whereit sells lumber in rough form or planed and cut.Adjacent thereto,it also operates a retail store in which it sells various building sup-plies.During the 12-month period ending September 1949, the Em-ployer made purchases of approximately $100,000, consisting oflumber, cement, paint, hardware, plaster, and other building materials.All of the lumber was purchased in the State of New Mexico. Ofthe other materials purchased, approximately $30,000 worth was ob-tained directly from sources outside the State.During this sameperiod, the Employer's retail sales were approximately $200,000, allof which were made within the State.Without deciding whether the Employer's operations affect com-merce within the meaning of the Act, we believe that its operationsare essentially local and that it would not effectuate the purposes and88 NLRB No. 4.9 10DECISIONSOF NATIONAL LABORRELATIONS BOARDpolicies of the Act to assert jurisdiction in this case?Accordingly,we shall dismiss the petition herein.ORDERIT IS HEREBY ORDERED that the petition filed in the instant proceedingbe, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.1SeeMaking Sand andGravel Co.,85NLRB 213.